DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, specifications, and drawings submitted on 04/09/2021 are accepted. 
Acknowledgements
This office action is in response to the reply filed on 04/09/2021.
In the reply, the applicant amended claims 1-12. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of pockets of claim 9 and the padding of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 2-3, “the least one sealable pocket” should read “the at least one sealable pocket”
In claim 1, line 4, “wherein the least one sealable pocket” should read “wherein the at least one sealable pocket”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1, line 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, Examiner is interpreting the term .
Claims 2-12 are similarly rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Bentley et al. (US 2016/0050995).

    PNG
    media_image1.png
    915
    556
    media_image1.png
    Greyscale

Regarding claim 1, Bentley et al. discloses a medical tube holder comprising a vest (510 of Fig. 10-20) and at least one sealable pocked location on the vest (P of Fig. 10, see [0091], lines 1-4), wherein an inside of the at least one sealable pocket is provided with at least one tube retaining device (586 of Fig. 13) into which an end of a medical tube may be releasably retained (see [0126], lines 1-4), wherein the least one sealable pocket (P) is adapted to hold the medical tube substantially laterally across the vest (510, see Examiner’s annotated Fig. 11 above illustrating how sealable pocket holds “catheter 
Examiner notes that the limitation “wherein the least one sealable pocket is adapted to hold the medical tube substantially laterally across the vest” corresponds merely to functional language. Examiner is therefore of the position that the medical tube holder of Bentley et al. is fully capable of performing the claimed function of holding the medical tube substantially laterally across the vest. This could be accomplished, for instance, by retaining the medical tube (“catheter T” of Fig. 11) in the tube retaining device (“anchor 586” of Fig. 19) and subsequently sealing the pocket (P) such that the tubing (T) is held substantially lateral across the vest due to a placement between two adjacent snaps (“snaps 557” of Fig. 15) which are near the horizontal plane of the retaining device (586). 
Regarding claim 2, Bentley et al. discloses all of the limitations of claim 1 and further discloses wherein the tube retaining device (586) is a clip into which a medical tube can be received (Fig. 9A-9D, see [0092], lines 7-8 and [0126], lines 1-4).
Regarding claim 3, Bentley et al. discloses all of the limitations of claim 1 and further discloses wherein the vest (510) comprises at least one connection system to allow the vest to be opened (see examiner’s annotated Fig. 17 below and [0112], lines 1-8).

    PNG
    media_image2.png
    930
    863
    media_image2.png
    Greyscale

Regarding claim 4, Bentley et al. discloses all of the limitations of claim 3 and further discloses wherein the connection system (see Examiner’s annotated Fig. 17 above) is provided with at least one sealable opening (see Examiner’s annotated Fig. 17 above and [0112], lines 1-8).
Regarding claim 5, Bentley et al. discloses all of the limitations of claim 4 and further discloses wherein the at least one sealable opening comprises snap-fit connectors (557 and 530 of Fig. 17).
Regarding claim 7, 
Regarding claim 10, Bentley et al. discloses all of the limitations of claim 1 and further discloses wherein the at least one sealable pocket (P) comprises; a first surface (520/540 of Fig. 15); and a second surface (552 of Fig. 15) designed to at least partially overlay the first surface (see Examiner’s annotated Fig. 15 below). Additionally, Bentley et al. discloses wherein the first surface (520/540) and the second surface (552) are pivotally connected along at least a first edge (553A of Fig. 14, see [0105], lines 9-14 as well as Examiner’s annotated Fig. 14 below). Bentley et al. further discloses wherein at least a second edge (553B of Fig. 14) of the second surface (552) is provided with connecting means (see [0108], lines 6-11) for releasably connecting the first and second surfaces (520/540 and 552) together (see [0107], lines 1-8). Bentley discloses that the connecting means described herein may comprise hook-and-loop fastening (see [0108], line 9).

    PNG
    media_image3.png
    760
    1126
    media_image3.png
    Greyscale

Regarding claim 11, Bentley et al. discloses all of the limitations of claim 1 and further discloses wherein the vest (510) comprises a front panel (520/540 of Fig. 10) and a back panel (580 of Fig. 12) 
Macmillandictionary.com defines “strap” as “a narrow piece of cloth, plastic, etc. attached to something that you use for holding or carrying it, or hanging it up by” and it is the Examiner’s position that 581A/581B as illustrated in Fig. 14 are narrow pieces of cloth attached to the front panel and used by a patient for carrying the vest across their shoulders.  
Regarding claim 1, in an another embodiment of Bentley et al. (Fig. 25), Bentley discloses a medical tube holder comprising a vest (810 of Fig. 25) and at least one sealable pocket located on the vest (P3), wherein an inside of the least one sealable pocket is provided with at least one tube retaining device (886 of Fig. 25) into which an end of a medical tube may be releasably retained (see [0141], lines 1-16), wherein the least one sealable pocket (P3) is adapted to hold the medical tube substantially laterally across the vest (810, see Fig. 25 and Fig. 11 and [0141], lines 1-6 and note how the sealable pocket of embodiment shown in Fig. 25 is fully capable of holding the medical tube substantially laterally across the vest in a manner similar to that which is shown in Fig. 11 and discussed above in this office action).
Regarding claim 9, Bentley et al. discloses all of the limitations above with regard to claim 1 and further discloses that the at least one sealable pocket (P3) comprises a plurality of pockets (P3/811 of Fig. 25). Bentley discloses that pocket 811 may be used for providing a separate, removable compartment for storing various portions of medical devices or even personal items (see [0143], lines 4-7). The location of pocket 811 is variable according to the user’s needs and, therefore, the plurality of pockets (P3/811) may have different positions in order to fit a particular set of needs. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bentley.
Regarding claim 8, Bentley discloses all of the limitations of claim 7 and further discloses that the front panel (520/540 of Fig. 14) of the vest (510) comprises an upper portion (520 of Fig. 14) and a lower portion (540 of Fig. 14). Additionally, Bentley discloses that the aperture (570) is formed between a lower edge (522 of Fig. 14) of the upper portion (520) and an upper edge (542 of Fig. 14) of the lower portion (540). Bentley discloses that a variety of fasteners may be used for the releasable attachment of the front panel (520/540) to the left portion of the vest (510), including conventional buttons, hook-and-bar fasteners, hook-and-loop fasteners, and mating snaps (see [0112], lines 3-8).
The Examiner notes that any misalignment of the first fastener with the second fastener can result in an area of the aperture (570) being adjustable, and thus the Examiner is of the position that Bentley anticipates this limitation as claimed.
Nonetheless, it is both reasonable and obvious to one of ordinary skill in the art that the area of the aperture (570) disclosed by Bentley is rendered adjustable according to how a user fastens the left .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 2016/0050995) in view of Liao (US 2011/0023208).
Regarding claim 6,
In the same field of endeavor Liao teaches a medical tube holder comprising a vest (see Fig. 2) wherein the vest comprises two shoulder straps (Apparatus A of Fig. 11) that are adjustable in length (Fig. 9, see [0110], lines 1-15). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoulder straps of Bentley to include the length adjustment mechanism of Liao for providing a medical tube holder comprising a vest having shoulder straps that are adjustable in length. Doing so allows the medical tube holder to accommodate persons of varying sizes and medical tubes of different sizes and functions ([0017], lines 1-5 of Liao). Furthermore, Bentley discloses that the shoulder straps of the medical tube holder may be modified to provide additional features or structures ([0097], lines 13-15). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 2016/0050995) in view of Pruitt (US 2016/0095366).
Regarding claim 8, Examiner maintains that Bentley discloses all of the limitations of claim 8 as described previously and/or that the claimed invention recited in claim 8 is obvious in view of Bentley as discussed above. 
Nonetheless, Pruitt teaches an upper garment (e.g. shirt) which comprises re-closable apertures (110, 120, and 130) positioned to receive portions of extracorporeal tubing during dialysis treatment (see [0015], lines 1-5). Additionally, Pruitt teaches that the re-closable apertures are secured by zippers with at least two sliders (see [0024], lines 1-3). Pruitt teaches that this configuration allows for the exact size and location of the aperture to be adjustable within the boundaries set by the full length of the zipper (see [0024], lines 3-5).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aperture of Bentley to include the zipper with at least two sliders of Pruitt to provide a means for adjusting the area and location of the aperture of the medical . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 2016/0050995) in view of Ojoyeyi (US 6,477,710).
Regarding claim 9, Examiner maintains that Bentley discloses all of the limitations of claim 9 as previously described. Nonetheless, had the applicant intended for the vest to comprise a plurality of sealable pockets in different positions then this claim would remain rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Ojoyeyi. 
Bentley discloses all of the limitations of claim 1 and further discloses that the at least one sealable pocket comprises a plurality of pockets (P3/811) in different positions. Bentley, however, does not disclose that the vest comprises a plurality of sealable pockets (P3) in different positions. 
In the same field of endeavor, Ojoyeyi teaches a garment (10) for storing medical appliances, including medical tubes, which comprises a plurality of hidden pockets (24 of Fig. 1 and Fig. 2, see column 1, lines 62-67 through column 2, lines 1-16). Ojoyeyi teaches that the pockets (24) can be sealed with an overlaying cover (28) that is fastened to the garment (10) with hook-and-loop fasteners (column 3, lines 1-5). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one sealable pocket of Bentley et al. to include the plurality of sealable pockets in different locations as taught by Ojoyeyi in order to provide a medical tube holder capable of concealing multiple medical tubes. Doing so enables multiple medical appliances to be connected to the patient for simultaneous use and allows medical tubes to be withdrawn through the garment at different elevations along the garment (column 2, lines 7-12 of Ojoyeyi). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al. (US 2016/0050995) in view of Alyea et al. (US 2009/0054844).
Regarding claim 12, Bentley discloses all of the limitations of claim 1. Bentley does not, however, discloses that the medical tube holder is provided with padding adjacent to the at least one sealable pocket. 
In the same field of endeavor, Alyea teaches a medical tube holder (100 of Fig. 1) in the form of a vest (Fig. 4) that is provided with internal padding (200 of Fig. 2) adjacent to a pocket (120 of Fig. 1, see [0014], lines 1-3). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical tube holder of Bentley with the padding as taught by Alyea to provide a medical tube holder wherein padding is provided adjacent to the at least one sealable pocket. Doing so is advantageous because ports and safety clamps on the tubing cause pressure to the skin and underlying tissues if not padded ([0005], lines 23-24 of Alyea). 
Response to Arguments
	Claim Rejections – 35 USC 102 and 103:
Applicant’s arguments filed on 04/09/2021 with respect to Claim 1 have been fully considered but they are not persuasive.
As currently amended, claim 1 recites the limitation, “wherein the least one sealable pocket is adopted to hold the medical tube substantially laterally across the vest” in lines 4-5. Examiner maintains that the medical tube holder of Bentley et al. does indeed anticipate this limitation as claimed. Please see Examiner’s annotated Fig. 11 above illustrating how sealable pocket holds “catheter tubing T” across a majority of the total lateral length of the sealable pocket indicating that sealable pocket holds the medical tube substantially laterally across the vest.
The applicant asserts that Bentley et al. discloses, “a vest that has the tubing held substantially vertically, or longitudinally on the vest” in Page 8, lines 6-7 of the applicant’s reply. The current claim language, however, does not exclude the amount or degree with which the at least one sealable pocket . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783